 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAURINI VIZUET RODRIGUEZ,                                Case No.: 19cv1954 CAB (JLB)
12                                          Petitioner,
                                                              ORDER DISMISSING CASE
13   v.                                                       WITHOUT PREJUDICE
14   UNITED STATES OF AMERICA,
15                                        Respondent.
16
17          Petitioner, proceeding pro se, filed a Petition for Writ of Habeas Corpus pursuant
18   to 28 U.S.C. § 2241. While somewhat unclear, it appears that Petitioner is challenging
19   his removal order on the basis that his prior criminal conviction does not qualify as an
20   aggravated felony. [Doc. No. 1 at 2.]1 This Court, however, does not have subject matter
21   jurisdiction to review a final removal order.
22          Pursuant to the REAL ID Act, Pub.L. No. 109–13, 119 Stat. 231 (May 11, 2005),
23   judicial review of all deportation, exclusion, or removal orders lies exclusively in the
24   appropriate court of appeals; the district courts no longer have jurisdiction to review such
25   orders. Therefore, the exclusive means of asserting a challenge to a final order of removal
26
27
     1
      It also appears that Petitioner is not currently in custody. See Doc. No. 1 at 40, showing Plaintiff’s
28   address as a private residence.

                                                          1
                                                                                              19cv1954 CAB (JLB)
 1   and matters related thereto, is to file a petition for review in the appropriate court of
 2   appeals. 8 U.S.C. § 1252(a)(5) (“a petition for review filed with an appropriate court of
 3   appeals in accordance with this section shall be the sole and exclusive means for judicial
 4   review of an order of removal entered or issued under any provision of this chapter”);
 5   Garcia de Rincon v. Dep't of Homeland Sec., 539 F.3d 1133, 1140 (9th Cir.2008)
 6   (“RIDA amended § 1252(b)(9) of the INA to vest the circuit courts with exclusive habeas
 7   jurisdiction over petitions challenging final orders of removal.”); see also 8 U.S.C. §
 8   1252(g) (“Except as provided in this section and notwithstanding any other provision of
 9   law, no court shall have jurisdiction to hear any cause or claim by or on behalf of any
10   alien arising from the decision or action by the Attorney General to commence
11   proceedings, adjudicate cases, or execute removal orders against any alien under this
12   chapter.”); Lopez v. Dep't of Homeland Sec., 2010 WL 4279314, *2 (C.D.Cal.2010)
13   (holding that the district court lacked jurisdiction over a request to halt the execution of
14   an order of removal).
15         Therefore, the petition is DISMISSED WITHOUT PREJUDICE to being refiled
16   in the appropriate court of appeals.
17         IT IS SO ORDERED.
18   Dated: October 28, 2019
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                   19cv1954 CAB (JLB)
